DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the ventilating" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, this term is being interpreted as being the ventilating passage.
Claim 4 recites “the bottom of the fermentation” in lines 26-27. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, this term is being interpreted as being the bottom of the fermentation pile. 
Claim 5 recites “the air inlet pipe” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, this term is being interpreted as being the air inlet recited in claim 1.
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Willisch (DE 3046646) (machine translation of the written description relied upon).
Regarding claim 4, Willisch discloses a treatment system of an aerobic microorganism fermentation pile for organic solid wastes (para. 7, 15-17, 29) (Fig. 1), comprising:
a fermentation pile (“layer a”) (para. 24), which is formed by stacking fermentation materials above a fixed surface (“floor”) (para. 23-24) (Fig. 1);
a structure (“granulation”) (para. 23), which supports the fermentation pile above the fixed surface so as to form a suspended space under the fermentation materials of the fermentation pile and above the fixed surface to serve as a ventilating passage (2) which supplies the fermentation pile with oxygen (para. 4, 23-25, 28) (Fig. 1), wherein the fermentation materials are extended from a periphery of the fermentation pile to the fixed surface to form a fermentation material wall that circumferentially encloses the ventilating passage between the fermentation pile and the fixed surface (para. 23) (Fig. 1) and an air inlet (52) is formed for communicating the ventilating passage with an outside (para. 26) (Fig. 1); 
a ventilating system comprising the ventilating passage between a bottom of the fermentation pile and the fixed surface (see discussion above) and vertical airflow through holes (9) penetrating vertically through the fermentation pile (Fig. 1 shows a latter operational state of the system, wherein the airflow through holes have been moved into an upper layer d; however, para. 24-26 makes clear that the vertical airflow through holes 9 are initially provided in layer a, mapped to the claimed fermentation pile, so as to penetrate vertically therethrough), wherein upper parts of the vertical airflow through holes (9) comprise top openings formed in a top of the fermentation pile and in communication with an upper space outside the fermentation pile (this is explicitly shown in Fig. 1 in the case where the vertical airflow through holes 9 are provided through upper layer d; however, the claimed structure and function would necessarily be present when the vertical airflow through holes 9 are initially provided in layer a, see para. 24-26), and lower parts of the vertical airflow through holes comprise bottom openings that are formed in a bottom of the fermentation pile and in communication with the ventilating passage (para. 24-26); and wherein the vertical airflow through holes are formed to extend from the top of the fermentation pile to the bottom of the fermentation pile such that an interior of the vertical airflow through holes is in direct communication with the upper space that is outside the fermentation pile and also in direct communication with the ventilating passage to which the bottom of the fermentation pile is exposed to establish an air channel directly extending from the ventilating passage, through an interior of the fermentation pile, to the upper space outside of the fermentation pile (para. 24-26 make clear that this subject matter occurs during initial operation of the system when only layer a is present).
As to the limitation of “wherein after fermentation is started, gas in the fermentation pile is heated to rise and move upward along the air channel formed of the vertical airflow through holes so as to induce a negative pressure in the lower parts of the vertical airflow through holes, and external air entering the ventilating passage is driven by the negative pressure to flow from the ventilating passage directly into the vertical airflow through holes to further flow through the interior of the fermentation pile to reach the upper space outside the fermentation pile”, this is a recitation of intended use of the claimed system and has been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Willisch discloses the air channel formed of the vertical airflow through holes which penetrate the fermentation pile such that bottoms of the vertical airflow through holes are in direct communication with the ventilating passage below the fermentation pile and tops of the vertical airflow through holes are in direct communication with an upper space above the fermentation pile, as discussed above. Willisch further discloses that after fermentation is started, gas in the fermentation pile is heated due to the activity of the microorganisms (para. 8, 16). It is understood that the system disclosed by Willisch would necessarily operate as claimed, because the heated gases would have a natural tendency to rise and move through the vertical airflow through holes which would unavoidably induce a negative pressure as claimed. In any case, the system disclosed by Willisch would be fully capable of operating as claimed- Willisch discloses all positively recited structure involved, and a user could set fermentation conditions such that gases are heated and rise to induce a negative pressure during operation of the system.
Willisch is silent as to: wherein the fermentation pile is a round-shaped pile, a trapezoid-shaped pile, or a windrow-shaped pile; and wherein the air inlet is formed through the fermentation material wall.
As to the claimed shape of the fermentation pile, Willisch does refer to the stacked formation formed by layer a (mapped to the claimed fermentation pile) and subsequent layers piled thereon as a “windrow” (para. 30, 34), although Willisch does not expressly teach that layer a is a windrow-shaped pile. Nonetheless, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the fermentation pile disclosed by Willisch in various shapes such as a round-shaped pile, a trapezoid-shaped pile, or a windrow-shaped pile as a prima facie obvious matter of design choice. 
As to the claimed air inlet, Willisch does indeed disclose that the air inlet (52) communicates the ventilating passage with a pump (51) located on an outside of the ventilating passage (para. 26) (Fig. 1) and that the fermentation wall is formed “running all the way around” the ventilating passage (para. 23); however, Willisch does not expressly teach that the air inlet is formed through the fermentation wall surrounding the ventilating passage. Nonetheless, it has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been prima facie obvious to the skilled artisan to arrange the air inlet disclosed by Willisch to be formed through the fermentation wall (i.e., extending through the fermentation wall at the periphery of the fermentation pile, “layer a”, so as to be above and parallel to the floor), as such a modification would not modify the operation of the device (the air inlet could still communicate with the ventilating passage as originally disclosed by Willisch) and would beneficially allow the pump (51) to be provided in a convenient location outside of the ventilating passage, e.g., resting on the floor. 
Regarding claim 21, Willisch discloses wherein each of the vertical airflow through holes of the ventilating system is formed of a pipe (9) (para. 24) that extends from the top of the fermentation pile to the bottom of the fermentation pile to penetrate through the fermentation pile (Fig. 1 explicitly shows this extension in the case of the pipes 9 being located in layer d; however, the pipes would function in the manner claimed in the initial state where they are provided in layer a, mapped to the claimed fermentation pile, see para. 24-26), and the pipe has two end openings that respectively define the top opening and the bottom opening of the vertical airflow hole and that are respectively exposed to the upper space outside of the fermentation pile and the ventilating passage (para. 24-26) (Fig. 1), and wherein the pipe has a circumferential wall that is formed with openings to serve as passageways of air into the fermentation materials of the fermentation pile (the pipes 9 are “perforated”, i.e., having perforations or openings on the circumferential wall thereof, and these openings would be structurally capable of serving as passageways of air into the fermentation materials of the pile, see para. 24). 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Willisch (DE 3046646) (machine translation of the written description relied upon) in view of Bottcher (US Patent Application Publication 2011/0126601) (already of record) and Kim (KR101410993B1) (already of record) (previously cited machine translation of the written description relied upon).
 Regarding claim 5, Willisch discloses that maintaining certain environmental conditions such as temperature and humidity within the fermentation pile is crucial to achieving composting (para. 4-16, 28, 31-34). Modified Willisch teaches the air inlet extending through the ventilating passage to extend to the outside (meets the limitation of being “pre-embedded”), as set forth above.
Willisch is silent as to the system further comprising a heat preservation system comprising a greenhouse built outside the fermentation pile, wherein: the greenhouse comprises a support skeleton and a hermetical shelter covering thereon, an air outlet pipe is arranged in the middle of the side surface of the greenhouse, the shelter drops on the ground and is sealed with the ground, the air inlet penetrating through the shelter to extend to the outside. 
Bottcher discloses that it was known in the art to enclose a structure for fermentation of solid waste (called rotting means) within a greenhouse to allow for temperature maintenance and protection from weather (para. 23, 54). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the treatment system taught by Willisch such that structures thereof including the fermentation pile and ventilating passage are positioned within a heat preservation system comprising a greenhouse, as Bottcher discloses that it was known in the art to provide such a greenhouse for temperature maintenance and protection from whether, and the skilled artisan would have been motivated to maintain temperature conditions conducive for fermentation and protect the fermentation equipment from weather. 
	Furthermore, Kim discloses that it was known in the art to form a greenhouse from a support skeleton (frames, connecting bars) (para. 23-24) and a shelter covering (comprising vinyl 12, reads on being a hermetical shelter covering as it is configured to trap gas within, see para. 25, 31-36) (Figs. 1-2), wherein an air outlet pipe is arranged in a middle of a side surface of the greenhouse to exhaust air for temperature maintenance within the greenhouse (para. 33, 36-37, 62-63) (Fig. 1), and wherein the shelter drops on the ground and is sealed with the ground to further maintain temperature within the greenhouse (“Summary of the Invention, para. 22-25) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the prior art greenhouse to comprise a support skeleton and a hermetical shelter covering thereon, wherein an air outlet pipe is arranged in the middle of the side surface of the greenhouse and the shelter drops on the ground and is sealed with the ground, the air inlet pipe passing through the shelter to extend to the outside, as Kim discloses that such a configuration allows for temperature maintenance of contents within the greenhouse, and the skilled artisan would have been motivated to control temperature conditions for a desired fermentation process.
	Kim further discloses positioning a blower (23) outside of the shelter such that outside air can be delivered into the greenhouse via an air pipe extending therethrough (para. 28-30) (Fig. 1), and the skilled artisan would have been motivated to adopt this configuration regarding the pump and air inlet already disclosed by Willisch (such that the air inlet pipe penetrates through the shelter to extend to the outside as claimed), as the skilled artisan would have been motivated to use a configuration recognized in the art to be suitable for delivering outside air into the shelter. 
	Regarding claim 6, Willisch in view of Bottcher and Kim teaches the hermetical shelter, as set forth above. Kim further discloses wherein the hermetical shelter adopts a double-layer structure whose middle is filled with air, so as to achieve a double-layer heat preservation effect (Summary of the Invention, para. 22-25, 33-36).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the greenhouse taught by the prior art combination to adopt a double-layer structure whose middle is filled with air, so as to achieve a double-layer heat preservation effect, as taught by Kim, in order to prevent heat losses from the interior of the greenhouse. 
Regarding claim 7, Willisch in view of Bottcher and Kim teaches the heat preservation system comprising a greenhouse, as set forth above. Kim further discloses wherein the heat preservation system further comprises a second greenhouse (11) so as to achieve a double-layer heat preservation effect (Summary of the Invention, para. 22-25, 33-36).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the heat preservation system taught by the prior art combination to comprise a second greenhouse so as to achieve a double-layer heat preservation effect, as taught by Kim, in order to prevent heat losses from the interior of the greenhouse. 
	Regarding claim 8, Willisch discloses vapor introduced into the ventilating passage so as to heat and ferment the fermentation materials at the bottom of the fermentation pile at first and then drive starting of the entire fermentation pile (para. 18-19, 24-28) (Fig. 1) (reads on the claimed heating device). Willisch in view of Bottcher teaches the ventilating passage being provided within the greenhouse, as set forth above, and therefore the prior art combination arrives at the subject matter of claim 8. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willisch (DE 3046646) (machine translation of the written description relied upon) in view of Seagren (US Patent 5,766,935) (already of record).
Regarding claim 9, Willisch discloses that fermentation of the pile generates moisture that can “flow off” (para. 30, 33).
Willisch is silent as to the treatment system further comprising a percolate collecting and absorbing device. The claimed structure is being interpreted as being equivalent to a sloped surface and a cofferdam, consistent with Applicant’s specification.
Seagren discloses a device for composting solid waste (col. 1 lines 44-48, col. 2 lines 50-67) (Fig. 1, sheet 1 of 5) comprising a sloped surface sloping towards a collector (50) (col. 3 lines 51-66, col. 4 line 64-col. 5 line 38), the aforementioned structure allowing moisture or liquid generated from a pile of solid waste to be composted to be collected in the collector (col. 4 line 64-col. 5 line 38). The collected liquid can be used (e.g., by recirculating and spraying) to aid in decomposition of additional solid waste (col. 4 line 64-col. 5 line 38). The collector (50) is an enclosure from which liquid can be pumped (col. 4 line 64-col. 5 line 38) (Fig. 1) and therefore reads on being a cofferdam. Therefore, Seagren meets the claim limitation of a percolate collecting and absorbing device by disclosing a sloped surface and a cofferdam. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by Willisch to comprise a percolate collecting and absorbing device comprising a sloped surface and a cofferdam, as taught by Seagren, in order to allow moisture from the fermentation process to be collected and reused in a useful process. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holtzapple et al. (US Patent Application Publication 2006/0188980) is directed to a system of processing a pile of biomass wherein a circumferential wall is formed by the biomass at a periphery of the wall (see Fig. 14). 
Smeets et al. (EP 0434159 A1) is directed to a system for preparing compost wherein a fermentation pile is provided above an air passage and air travels upwardly through the pile. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799